DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 3/3/22.  

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, 11-14 and 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20060282644) in view of Kang (US 20160154594 A1). 
With respect to claim 1, the Wong reference teaches a memory controller for controlling a memory device, (paragraph 15) comprising: 
a map buffer configured to include storage areas respectively corresponding to one or more indices; (see fig. 1; and paragraph 14, where there is a control state machine 110 directs internal operation of the Flash memory device; and managing the Flash memory array 108 and updating control registers and tables 114; and paragraph 52, where Address translation in data versioning memory embodiments of the present invention utilizes this stored version number in combination with the data grouping's ID (sector logical ID, logical data block ID, cluster logical ID, data structure ID, or data table ID) to translate the logical address to the matching physical address, which contain the current data) and 
wherein the metadata includes history information of a physical address mapped to the first logical address. (paragraph 52, where the address translation layer utilizes a version number associated with data stored in the non-volatile memory array, instead of marking data with a valid/invalid data flag. Address translation in data versioning memory embodiments of the present invention utilizes this stored version number in combination with the data grouping's ID (sector logical ID, logical data block ID, cluster logical ID, data structure ID, or data table ID) to translate the logical address to the matching physical address, which contain the current data; and where the physical address with the most recent version number to then be directly utilized for performing the memory access)
However, the Wong reference does not explicitly teach wherein each of the one or more indices corresponds to different logical addresses; and a map update controller configured to store metadata corresponding to a first logical address in a storage area of a target index among the one or more indices and to update the metadata in the storage area of the target index when mapping data for the first logical address is updated. 
	The Kang reference teaches it is conventional to have:
wherein each of the one or more indices corresponds to different logical addresses; (see fig. 10 and paragraph 130, where the normal mapping blocks M1, M2, M4, M6, M7, and M8 [and their corresponding L2P (logical to physical) mappings] are loaded from the memory device 1100 to the buffer 1240 in FIG. 2 and their corresponding journal data L1, L2, L4, L6, L7, and L8 are replayed to reconstruct an address mapping table) and 
a map update controller configured to store metadata corresponding to a first logical address in a storage area of a target index among the one or more indices and to update the metadata in the storage area of the target index when mapping data for the first logical address is updated.  (paragraph  74, where memory controller 1200 controls the memory system 1000 such that metadata stored in the buffer memory 1240 is updated according to an operation where change of metadata occurs in the memory device 1100 and log entry information corresponding to the metadata change is generated and stored in the buffer memory 1240; and the actual data to restore the change of metadata may include a logical address, a previous physical address, and a new physical address. Log data, which is journal data, includes log entry information) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Wong reference to have wherein each of the one or more indices corresponds to different logical addresses; and a map update controller configured to store metadata corresponding to a first logical address in a storage area of a target index among the one or more indices and to update the metadata in the storage area of the target index when mapping data for the first logical address is updated, as taught by the Kang reference.
The suggestion/motivation for doing so would have been to allow during power-on after an abnormal power-off state, the memory controller controls the operation of the memory system such that meta data is restored by reading sequentially effective data stored in the memory device and effective meta data in units of divided groups.  (paragraph Kang, 75)
Therefore it would have been obvious to combine the Wong and Kang references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the Wong and Kang references teaches the memory controller according to claim 1, wherein the map update controller is configured to validate the target index when the metadata is stored in the storage area corresponding to the target index. (Wong, paragraph 52, where the address translation layer utilizes a version number associated with data stored in the non-volatile memory array, instead of marking data with a valid/invalid data flag. Address translation in data versioning memory embodiments of the present invention utilizes this stored version number in combination with the data grouping's ID (sector logical ID, logical data block ID, cluster logical ID, data structure ID, or data table ID) to translate the logical address to the matching physical address, which contain the current data; and where  the physical address with the most recent version number to then be directly utilized for performing the memory access)

With respect to claim 4, the Wong and Kang references teaches the memory controller according to claim 1, wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device in response to a flush request received from a host. (Wong, paragraph 28, where  address translation tables, which enable the operation of the non-volatile memory as a freely rewriteable device with the erase block management (EBM) abstraction layer and store the information for translating the logical address of a memory access request to the physical address and/or physical erase block where the requested data is stored, are typically held and updated in RAM during operation and not written back to non-volatile memory until power-down or some other triggering event requires it to be)

With respect to claim 5, the Wong and Kang references teaches the memory controller according to claim 1, further comprising: a sudden power-off sensor configured to generate a sensing signal based on sensing a sudden power-off occurring in the memory device. (Wong, paragraph 28, where  address translation tables, which enable the operation of the non-volatile memory as a freely rewriteable device with the erase block management (EBM) abstraction layer and store the information for translating the logical address of a memory access request to the physical address and/or physical erase block where the requested data is stored, are typically held and updated in RAM during operation and not written back to non-volatile memory until power-down or some other triggering event requires it to be)

With respect to claim 6, the Wong and Kang references teaches the memory controller according to claim 5, wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device in response to the sensing signal. (Wong, paragraph 28, where  address translation tables, which enable the operation of the non-volatile memory as a freely rewriteable device with the erase block management (EBM) abstraction layer and store the information for translating the logical address of a memory access request to the physical address and/or physical erase block where the requested data is stored, are typically held and updated in RAM during operation and not written back to non-volatile memory until power-down or some other triggering event requires it to be)

With respect to claim 7, the Wong and Kang references teaches the memory controller according to claim 1, wherein the map update controller is configured to store metadata corresponding to the second logical address in the map buffer based on mapping data for a second logical address different from the first logical address or update the metadata corresponding to the second logical address, stored in the map buffer, depending on whether the metadata corresponding to the second logical address is stored in the map buffer. (Wong, paragraph 52, where the address translation layer utilizes a version number associated with data stored in the non-volatile memory array, instead of marking data with a valid/invalid data flag. Address translation in data versioning memory embodiments of the present invention utilizes this stored version number in combination with the data grouping's ID (sector logical ID, logical data block ID, cluster logical ID, data structure ID, or data table ID) to translate the logical address to the matching physical address, which contain the current data [i.e. there are more than 1 logical address within the table that has multiple versions]; ; and where  the physical address with the most recent version number to then be directly utilized for performing the memory access)

With respect to claim 8, the Wong and Kang references teaches the memory controller according to claim 7, wherein the map update controller is configured to store the metadata corresponding to the second logical address in a storage area corresponding to an index different from the target index, among the one or more indices. (Wong, paragraph 52, where the address translation layer utilizes a version number associated with data stored in the non-volatile memory array, instead of marking data with a valid/invalid data flag. Address translation in data versioning memory embodiments of the present invention utilizes this stored version number in combination with the data grouping's ID (sector logical ID, logical data block ID, cluster logical ID, data structure ID, or data table ID) to translate the logical address to the matching physical address, which contain the current data [i.e. there are more than 1 logical address within the table that has multiple versions])

With respect to claim 9, the Wong and Kang references teaches the memory controller according to claim 1, wherein the map update controller is configured to invalidate the one or more indices when the metadata stored in the map buffer is flushed into the memory device. (Wong, paragraph 31, where the goal of the translation layer/EBM layer is to make the non-volatile memory appear as a freely rewriteable device or magnetic disk/hard drive, by remapping logical addresses of accesses to differing physical addresses when new data is written and/or old data invalidated allowing the old location to be block erased and reclaimed for future use)

With respect to claim 10, the Wong and Kang references teaches the memory controller according to claim 1, wherein the map update controller or a processor is configured to sequentially increase the target index when new metadata is stored in the map buffer.  (Wong, paragraph 45, where version number validation of data is utilized with the hierarchal address translation layer to select the most current hierarchal translation data and to translate logical sector addresses to physical block addresses)

Claims 11-14, 16-17, and 19-20 are the method implementations of claim 1-2 and 4-10, and rejected under a similar rationale as shown in the rejections above.   



Claims 3, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the Wong (US 20060282644) and Kang (US 20160154594 A1) as shown in the rejections above, and in further view of Fang (US 20120221828).

	With respect to claim 3, the combination of the Wong and Kang references does not explicitly teach the memory controller according to claim 2, wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device when a number of valid indices, among the one or more indices, reaches a set number of valid indices.
	The Fang reference teaches it is conventional to have wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device when a number of valid indices, among the one or more indices, reaches a set number of valid indices. (paragraph 42, where when the valid data in the mapping table become dense, i.e., if the valid data percentage using the mapping table structure is greater than the predetermined threshold for the first time, the synchronized B-tree data structure of the metadata in the low-speed memory is spread into the mapping table of metadata. This metadata comprise the correspondence relationship and migrated into the SSD for storage)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Wong and Kang references to have wherein the map update controller is configured to flush the metadata stored in the map buffer into the memory device when a number of valid indices, among the one or more indices, reaches a set number of valid indices, as taught by the Fang reference.
The suggestion/motivation for doing so would have been to reduce the IO access time of the storage system and thereby improve the IO access efficiency. (Fang, paragraph 6)
Therefore it would have been obvious to combine the Wong, Kang, and Fang references for the benefits shown above to obtain the invention as specified in the claim.

Claim 15 is the method implementation of claim 3, and rejected under the same rationale as shown in the rejection above.   

With respect to claim 18, the combination of the Wong, Kang, and Fang references teaches the method according to claim 15, further comprising invalidating the one or more indices when the metadata stored in the map buffer is flushed into the memory device. (Wong, paragraph 31, where the goal of the translation layer/EBM layer is to make the non-volatile memory appear as a freely rewriteable device or magnetic disk/hard drive, by remapping logical addresses of accesses to differing physical addresses when new data is written and/or old data invalidated allowing the old location to be block erased and reclaimed for future use)

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 12-18 of the remarks) with respect to claims 1-20 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of various combinations of the Wong, Kang, and Fang references as shown in the rejections above.  Particularly the Examiner notes that the Kang reference has been included to teach the newly amended limitations as shown in the rejections above.  

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Gunda (US 20200097188 A1), which teaches after an ungraceful shutdown (UGSD) event, a data storage apparatus restores a fast boot-up table from a copy stored in a non-volatile memory (NVM), and receives a first read command from a host. The first read command includes a request to read data from a logical block address (LBA). The apparatus maintains a fast boot-up table that includes a plurality of entries, and each entry includes an LBA and an associated physical block address of the NVM. If the LBA is contained in the fast boot-up table, the apparatus determines a first physical block address associated with the LBA using the fast boot-up table. The apparatus reads data from the NVM at the first physical block address, prior to completing an initialization process of the data storage apparatus, and transmits the data read from the NVM to the host. 



   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137